DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-232975, filed on 11/30/2016.
Information Disclosure Statement
All references in the IDS forms filed have been considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: 
[0041-0042]- all recitations of trademarks should include the following symbol “®”  
Appropriate correction is required.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claims 1 & 2: “surface parts is continuously” should read as “surface parts are continuously”
Claim 1: “the band body has a total length allowing the band body to be helically wrapped around a user” would read better as “the band body has a total length configured for allowing the band body to be helically wrapped around a user”
Claim 2: “the hook-and-loop fastener parts each have a length allowing the hook-and-loop fastener part to be wrapped around the leg of a user at least once” would read better as “the hook-and-loop fastener parts each have a length configured for allowing the hook-and-loop fastener part to be wrapped around the leg of a user at least one”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it recites “wherein the intermediate strap has an elongation rate of at least 1.1”. This is unclear and indefinite because the limitation recites that elongation is a “rate” but the value of “1.1” has no units associated with a rate. It is commonly known in the art that elongation rates of analogous devices are taught to be recited in percentages. Based on the broadest reasonable interpretation of the claimed invention, the rate of at least 1.1 may also be recited as 110% or any equivalent percent value as is known within the art. Thus, the claim limitation will be examined based on the interpretation as discussed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castiglia (US 4085746 A).
Regarding claim 2, Castiglia discloses a support band (Abstract, Figure 1- ankle wrap 10) comprising a band body (Figure 1- elongated elastic panel 11) which has an or intermittently provided so as to extend from one end part to the other end part in a longitudinal direction of each of the hook-and-loop fastener parts (see annotated Figures 1 & 2 below- fasteners 16, 20, 21, 23 having either hook or loop surfaces are shown to be intermittently provided from the ends of the indicated hook and loop fastener parts), and the hook-and-loop fastener parts each have a length (see annotated Figures 1 & 2 below- indicated hook and loop fastener parts having inherent lengths) allowing the hook-and-loop fastener part to be wrapped around the leg of a user at least once (Figures 3 thru 9- shows the wrap 10 being helically wrapped at least once around a user’s foot and lower leg; see MPEP 2114 for reference regarding intended use).

    PNG
    media_image1.png
    443
    774
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Castiglia (US 4085746 A) in view of Rhee (US 20030153855 A1).
	Regarding claim 1, Castiglia discloses a support band (Abstract, Figure 1- ankle wrap 10) comprising a band body (Figure 1- elongated elastic panel 11) which has an intermediate strip part (see annotated Figures 1 & 2 below- indicated intermediate strip part) and hook-and-loop fastener parts connected to both ends in a longitudinal direction of the intermediate strip part (See annotated Figures 1 & 2 below- indicated hook and loop parts connected to both ends of the indicated intermediate strip part), wherein the hook-and-loop fastener parts each have a hook-shaped fiber surface part provided on one surface (Figure 2- male Velcro fastening tab 16 and male Velcro fastening pad 21 on the back surface 13) and a loop-shaped fiber surface part that is provided on the other surface opposite to the one surface (Figure 1- female Velcro fastening member 20 and female or intermittently provided so as to extend from one end part to the other end part in a longitudinal direction of each of the hook-and-loop fastener parts (see annotated Figures 1 & 2- fasteners 16, 20, 21, 23 having either hook or loop surfaces are shown to be intermittently provided from the ends of the indicated hook and loop fastener parts), and the band body has a total length (Figure 1- elongated elastic panel 11 having an inherent length).
	Castiglia does not explicitly disclose the band body has a total length allowing the band body to be helically wrapped around a user from the lower abdomen, past the lower back, toward the chest. Rhee teaches an analogous support band (Abstract, Figure 1- strap 100) with a band body (Figure 1- strap 100 has an inherent band body) having a total length (Figure 1- strap 100 has an inherent total length, [0048]- discusses that the length of the strap may be adjustable) allowing the band body to be helically wrapped around a user from the lower abdomen, past the lower back, toward the chest (Figures 2 & 3- shows strap 100 applied as instantly claimed from the user’s lower abdomen L, past the lower back A, towards the chest S), providing a method of wrapping which is capable of improving a user’s posture by maintaining shoulder alignment (Rhee- [0050]; see MPEP 2144.04 for reference regarding changes in size). Castiglia and Rhee are analogous because they both teach support bands.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length of the support band of Castiglia to be a 

    PNG
    media_image1.png
    443
    774
    media_image1.png
    Greyscale

	Regarding claim 3, Castiglia as modified by Rhee teaches the support band according to claim 1 as discussed above. Castiglia as modified by Rhee further teaches wherein the band body (Castiglia Figure 1- elongated elastic panel 11; Rhee Figure 1- strap 100) also has a total length (see claim 1 discussion above- support band of Castiglia was modified to have a length as taught by Rhee to apply the band in the manner as claimed) allowing the band body to be wrapped around the user from a lower abdomen (Rhee Figure 3- strap 100 wrapped around belt line L), past the lower back (Rhee Figure 2- strap 100 crossed at point A), toward the chest in a double helical manner in reverse .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Castiglia (US 4085746 A) in view of Rhee (US 20030153855 A1), as evidenced by Formlabs.com (see NPL attached).
Regarding claim 4, Castiglia as modified by Rhee teaches the support band according to claim 1 as discussed above. Castiglia as modified by Rhee further teaches that the intermediate strip part has an elongation rate (see annotated Castiglia Figures 1 & 2 above- indicated intermediate strip part has an inherent elongation rate property as the panel 11 is elastic, Abstract- “elongated elastic panel”) and an elongation rate of each of the hook-and-loop fastener part (see annotated Castiglia Figures 1 & 2 above- indicated hook and loop fastener parts have inherent elongation rate properties based on the Velcro material properties of the fasteners, [Col 2, line 51- Col 3, line 14]- discusses the fasteners to be of either male or female Velcro material).
	Castiglia as modified by Rhee does not explicitly teach wherein the elongation rate of the intermediate strip is greater than the elongation rate of each hook-and-loop part. Castiglia specifically does teach that the indicated intermediate strip part is devoid of Velcro fasteners (see annotated Figures 1 & 2)- thus not affecting the stretch of the indicated portion of the elastic panel. A person of ordinary skill would recognize that hook-and-loop fastener parts having the stiffer Velcro fastening materials would have fewer elastic properties compared to the indicated intermediate strip part as it would share the same properties of the elongate elastic panel 11. Less elastic or stiffer materials are understood to have a comparatively lower elongation rate as it would take additional force to deform/stretch the material as evidenced by Formlabs.com with the comparison of materials and explanation of elongation (Formlabs.com- see pages 2-3). Thus, the indicated intermediate strip part would have an elongation rate greater than that of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize that the elongation rate of the intermediate strip part would be greater compared to the elongation rate of the hook-and-loop fastener parts of the support band as taught by Castiglia as modified by Rhee and evidenced by Formlabs.com. A skilled artisan would have been motivated to recognize that the elongation rate of the intermediate strip part of the support band would be greater than the elongation rate of the indicated hook-and-loop parts because it is evidenced by Formlabs.com that stiffer or harder materials are less elastic such that additional force would be required to deform the material compared to elastic materials.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Castiglia (US 4085746 A) in view of Rhee (US 20030153855 A1), in further view of Nishi (US 20190290466 A1).
Regarding claim 5, Castiglia as modified by Rhee teaches the support band according to claim 1 as discussed above.
Castiglia as modified by Rhee does not teach wherein the intermediate strip part has an elongation rate of at least 1.1. Nishi teaches an analogous support band (Abstract, Figure 1- waist/hip strap 20) with an intermediate strip part (Figure 1- portions of main body 21 free of hook and loop fastener sections) having an elongation rate ([0015]- discusses how the rate of elongation is calculated) of at least 1.1 ([0071]- “The waist/hip strap main body 21 is made of cloth that is stretchable lengthwise. The stretchability of the waist/hip strap main body 21 can be about 20-40%, preferably about 30%.+-.5% in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the intermediate strip part of the support band of Castiglia as modified by Rhee to have an elongation rate of at least 1.1 as taught by Nishi, and further discussed to be optimized. A skilled artisan would have been motivated to utilize a support band with an intermediate strip part having the instantly claimed elongation rate because Nishi suggests that the stretchable material of the strap allows enough support to be applied to an applied area, aids in correction of posture of the user, and allows fixation of a body rotation when applied in a specific manner (Nishi- [0027-0029]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Castiglia (US 4085746 A) in view of Rhee (US 20030153855 A1), in further view of  Huber (US 4616639 A1).
Regarding claim 6, Castiglia as modified by Rhee teaches the support band according to claim 1 as discussed above.
Castiglia as modified by Rhee does not teach further comprising a bag member attached to the band body in a detachable manner, wherein the bag member has a bag body, a heat buffer material accommodated in the bag body, a pocket part for accommodating a heating member or for accommodating a heat absorbing member, the or for accommodating a heat absorbing member, the pocket part (Figure 4- portion 46 [not labeled]) being provided on an outer surface side of the bag body (Figure 4- portion 46 [not labeled] holding gel pouch 48 is shown to be provided on an outer surface side of the envelope 32 holding block 34), and a loop part (Figures 3 & 4- either of strap loops 38, 40) which is provided on the outer surface side of the bag body (Figures 3 & 4- either of strap loops 38,40  are shown to be provided on the outer surface side of the envelope 32 [not labeled] holding block 34) and through which the band body is inserted (Figures 2 & 3- shows belt 16 inserted through and attached to strap loops 38,40), providing comfort and relieving lumbosacral stress when the belt is applied to the lumbosacral spine area of a user (Huber- [Col 3, lines 58-68]). Castiglia as modified by Rhee and Huber are analogous because they both teach support bands with hook and loop type fasteners.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Castiglia (US 4085746 A) in view of Rhee (US 20030153855 A1) and Huber (US 4616639 A1), in further view of Augustine (US 20150373781 A1) and as evidenced by Globalspec.com (see attached NPL).
Regarding claim 7, Castiglia as modified by Rhee and Huber teaches the support band according to claim 6 as discussed above. 
Castiglia as modified by Rhee and Huber does not teach wherein the heat buffer material is formed from resin foam beads. Augustine teaches an analogous device for application of heat (Abstract, Figure 12) with an analogous heating member (Figure 12- heating element 10) with an analogous heat buffer material (Figure 12- foam layer 20) formed from resin foam beads ([0140]- “the foam layer 20 may alternatively be described as a layer of compressible material in each of these embodiments and is not limited to foam. For example, the layer of compressible material may comprise gel, stuffing material such as polyester, polyester pellets, bean bag material such as polystyrene beads, air filled compartment, or any material that provides a flexible layer for patient accommodation”, wherein it is known in the art and further evidenced by Globalspec.com that polystyrenes are “thermoplastic resins” and are commonly shown to be used as foam packaging and insulated panels), providing a buffer layer that is flexible to accommodate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the foam buffer material of Castiglia as modified by Rhee and Huber to be specifically formed from resin foam beads as taught by Augustine, and further evidenced by Globalspec.com as discussed above. A skilled artisan would have been motivated to utilize resin foam beads as a buffer material because Augustine suggests that this type of material and other similar materials allow flexibility such that the device may be more easily applied against a user’s body (Augustine- [0140]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040147860 A1 (Bigelow)- teaches a head strap with fasteners on each side and end of the strap
US 3086529 A (Munz)- teaches a constrictor with fasteners on each end and side
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        March 16, 2022


/KERI J NELSON/Primary Examiner, Art Unit 3786